t c memo united_states tax_court richards asset management_trust et al petitioners v commissioner of internal revenue respondent docket nos filed date 10767-o0 john m tkacik jr for respondent memorandum opinion chiechi judge these consolidated cases are before us on respondent’s motion to hold petitioner in default in the case at docket no respondent’s motion in the case at docket ‘cases of the following petitioners are consolidated here- with everett d richards docket no everett d richards docket no and richards charitable_trust docket no - no respondent’s motion to dismiss for lack of prose- cution and to impose sanctions under sec_6673 in the case at docket no respondent’s motion in the case at docket no respondent’s motion to dismiss for lack of prose- cution and to impose sanctions under sec_6673 in the case at docket no respondent’s motion in the case at docket no and respondent’s motion to hold petitioner in default in the case at docket no respondent’s motion in the case at docket no we shall refer collec-- tively to those four motions as respondent’s motions at the request of respondent on date the court held a trial in order to enable respondent to present evidence to satisfy the burden of production under sec_7491 that respondent maintains respondent has with respect to the accuracy-related_penalty under sec_6662 that respondent determined for each of the taxable years and in the notice_of_deficiency notice issued to richards asset management_trust richards management_trust in the case at docket no the accuracy-related_penalty under sec_6662 a all section references are to the internal_revenue_code code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure swhen referring in this opinion to richards asset management_trust and richards management_trust our use of the word trust and any similar words is for convenience only and is not intended to convey any meaning or have any significance for federal tax purposes - - that respondent determined for the taxable_year in the notice issued to everett d richards mr richards in the case at docket no the accuracy-related_penalty under sec_6662 for the taxable_year that respondent deter- mined in the notice issued to mr richards in the case at docket no and the addition_to_tax under sec_6651 for each of the taxable years and that respondent determined in the notice issued to richards charitable_trust in the case at docket no background the record establishes and or the parties do not dispute the following at the time the respective petitions in these cases were filed richards management_trust mr richards and richards charitable_trust listed in those petitions the same address in canton ohio richards management_trust filed form_1041 u s income_tax in the case at docket no respondent issued the notice to mr richards and joy a richards deceased although the petition in that case was filed in the name of mr richards and joy a richards deceased on date the court dismissed the case for lack of jurisdiction as to joy a rich- ards deceased for convenience we shall refer hereinafter to the notice issued with respect to the case at docket no as the notice issued to mr richards when referring in this opinion to richards charitable_trust our use of the word trust and any similar words are for convenience only and is not intended to convey any meaning or have any significance for federal tax purposes - return for estates and trusts trust return for each of the taxable years and in separate schedules k-1 benefi- ciary’s share of income deductions credits etc that richards management_trust included with each of its and trust returns richards management_trust showed mr richards and richards charitable_trust as beneficiaries and mr richards as the fiduciary of richards management_trust in each of its and trust returns richards manage- ment trust deducted depreciation with respect to certain personal assets of mr richards including mr richards’ personal resi- dence that he had transferred to richards management_trust at a time that is not disclosed by the record richards management_trust also deducted other_amounts in its and trust returns with respect to personal expenses of mr richards during respondent’s examination of richards management trust’s and trust returns and thereafter no books records or other information was provided to respondent estab-- lishing the jurisdiction under the laws of which richards management_trust was purportedly organized the person who is authorized to act on behalf of richards management_trust and that richards management_trust was at all relevant times a_trust cognizable for federal tax purposes nor did richards management_trust at any time provide any books records or other information to respondent establishing the income reported and - the expense deductions claimed in richards management trust’s and trust returns in the notice issued to richards management_trust respon- dent determined inter alia that richards management_trust is liable for each of the taxable years and for the accuracy-related_penalty under sec_6662 respondent has no record of richards charitable trust’s having filed with respondent form_990-pf return of private_foundation form_990-pf for either of the taxable years and nor does respondent have a record of any other federal tax returns having been filed by richards charitable_trust for those years in response to a request by respondent for information with respect to richards charitable_trust respondent was provided with a copy of form_990-pf for the taxable_year that showed richards charitable_trust as the organization to which such form pertained however as discussed above respondent has no record that richards charitable_trust filed with respondent form_990-pf for the taxable_year during respondent’s examination of richards charitable trust’s taxable years and and thereafter no books records or other information was provided to respondent estab-- lishing the jurisdiction under the laws of which richards charitable_trust was purportedly organized the person who is -- - authorized to act on behalf of richards charitable_trust and that richards charitable_trust was at all relevant times a_trust cognizable for federal tax purposes nor did richards charitable_trust at any time provide any books records or other information to respondent establishing the income shown and the expense deductions claimed in the copy of form_990-pf for the taxable_year that was provided to respondent during respon- dent’s examination of richards charitable_trust in response to respondent’s request for information with respect to richards charitable_trust and that showed richards charitable_trust as the organization to which such form pertained in the notice issued to richards charitable_trust respon- dent determined inter alia that richards charitable_trust is liable for each of the taxable years and for the addition_to_tax under sec_6651 joy a richards and mr richards jointly filed form_1040 u s individual_income_tax_return return for the taxable_year and mr richards filed a return for during respon- dent’s examination of those and returns and thereafter no books records or other information was provided to respon- dent establishing the income reported and the expense deductions claimed in those returns in the notice issued to mr richards with respect to the taxable_year respondent determined inter alia that he is - liable for that taxable_year for the accuracy-related_penalty under sec_6662 in the notice issued to mr richards with respect to the taxable_year respondent determined inter alia that he is liable for that taxable_year for the accuracy- related penalty under sec_6662 james binge mr binge was the return preparer for each of richards management trust’s and trust returns mr richards and joy a richards’ return and mr richards’ return mr binge was also listed as the return preparer for richards charitable trust’s form_990-pf for the taxable_year that was provided to respondent during respondent’s examination of richards charitable_trust but that respondent has no record of having been filed with respondent respondent has identified mr binge as an individual involved with purported trusts used for tax_avoidance purposes on date respondent filed separate motions to compel answers to interrogatories and to compel production of documents in each of the cases at docket nos and oo on date the court granted each of those motions mr richards did not answer respondent’s interrogato- ries or produce the documents requested by respondent as ordered by the court on date on date richards management_trust mr richards and richards charitable_trust filed a joint motion to continue - - the trial in these cases which the court denied on date on date these cases were called from the court’s trial calendar at the court’s trial session in cleveland ohio cleveland trial session at that calendar call there was no appearance by or on behalf of richards management_trust mr richards and richards charitable_trust at that time respon- dent orally moved to dismiss each of these cases for failure to prosecute and respondent requested and the court held a trial because according to respondent respondent has the burden of production pursuant to sec_7491 with respect to the accuracy-related_penalties under sec_6662 for and that respondent determined against richards management_trust the respective accuracy-related_penalties under sec_6662 for and that respondent determined against mr richards and the additions to tax under sec_6651 for and that respondent determined against richards charitable_trust at the trial in these cases on date there was no appearance by or on behalf of richards management_trust mr richards and richards charitable_trust on date respondent filed a written motion to hold petitioner in default in each of the cases at docket nos and and a written motion to dismiss for lack of --- - prosecution and to impose sanctions under sec_6673 in each of the cases at docket nos and on date the court sua sponte issued separate orders date show cause orders directing each party in the case at docket no in which richards asset management_trust is named as petitioner and in the case at docket no in which richards charitable_trust is named as petitioner to show cause in writing why the court has jurisdiction over this case including the identity of any purported fiduciary of petitioner and a detailed analysis of why such purported fiduciary has the capacity to litigate in the court on behalf of petitioner on date respondent filed separate written responses to the date show cause orders in the cases at docket nos and in which respondent con- tended inter alia that richards management_trust and richards charitable_trust respectively failed to establish that a trustee if authorized acted on its behalf when the purported petition was filed with the court on date failed to file a proper petition with this court in that the petition was not brought by and with the full descriptive name of the fiduciary enti- tled to institute a case on its behalf respondent further argued in those separate responses to the date show cause orders in the cases at docket nos and that since the petition in this case was not brought by a -- - party with proper capacity as required by the tax_court rules_of_practice and procedure the court lacks juris-- diction on date richards management_trust and richards charitable_trust filed separate written responses to the date show cause orders in the cases at docket nos and richards management trust’s response to the decem-- ber show cause order and richards charitable trust’s response to the date show cause order respectively each of which was signed by terrence a bentivegna mr bentivegna who identified himself in each such response as trustee each such response asserted that petitioner does not believe that this court has jurisdiction in support of that position richards management trust’s response to the date show cause order and richards charitable trust’s response to the date show cause order set forth statements and contentions that the court finds to be frivolous and or ground- less ‘rach such response to the date show cause order stated in pertinent part petitioner petitioned this court after having received false and misleading information from the respondent and attorneys david wise and his asso- ciate carol jackson the respondent has failed to properly assess any taxes in accordance with their required administrative procedures and yet ad- vised the petitioner that the only method of dis- agreeing with the purported tax_liability was to petition this court continued on date richards management_trust filed a response to respondent’s motion to hold petitioner in default in the case at docket no and mr richards filed a re- e continued this courts’ sic order states petitioner purports to be a_trust petitioner is a_trust and the respondent has never been able to prove otherwise nor does the respondent have the right or ability to set_aside a contract petitioner does not want this false tax claim to be litigated in court and has petitioned this court to have this case removed from the docket as having been petitioned in error due to the errone- ous instructions given by the respondent wherefore it is prayed that this court dismiss this case at petitioner’s re- guest as the original petition was issued in error due to false directions given to petitioner by respondent petitioner believes that he has the right to correct his mistake and withdraw the original petition this court and the respondent recognize the peti- tioner as a_trust and cease attempting to set_aside a contract in direct opposition to the con- stitution of the united_states of america this court sanction the respondent for using this court for illegal purposes respondent has no legal tax claim as petitioner has noted to respon- dent and this court on numerous occasions with- out a legal claim respondent fraudulently in- structed petitioner to use this court to legiti- mize his illegal attempt to deprive petitioner of his assets this court instruct the respondent to cease now and forever harassment of petitioner -- sponse to respondent’s motion to dismiss for lack of prosecution and to impose sanctions under sec_6673 in the case at docket no ’ each of those respective responses contained arguments and contentions that the court found in an order dated date date order in the cases at docket nos and to be frivolous and or groundless in the date order the court reminded each petitioner about sec_6673 ’on date richards charitable_trust filed a re- sponse to respondent’s motion to hold petitioner in default in the case at docket no although the court did not receive and have that response filed until date it appears to have been mailed to the court around date presumably because of the delays in mail delivery that the court has been experiencing since mid-date the court’s receipt of that response was delayed sec_6673 states sec_6673 sanctions and costs awarded by courts a tax_court proceedings ---- procedures instituted primarily for de- lay etc ---whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the continued ards on date richards management_trust mr rich- and richards charitable_trust filed a joint brief in these cases that brief sets forth statements contentions and arguments that the court finds to be frivolous and or ground- less part continued taxpayer to pay to the united_states a penalty not in excess of dollar_figure petitioners’ joint brief in these cases states in pertinent this is a proceeding to determine if the internal_revenue_service can ignore the strict limitations imposed on it by congress via the code_of_federal_regulations and its’ sic own required administrative procedures to extort assets from unsuspecting inhabit-- ants of one of the fifty states of the united_states of america to wit everett d richards et al u s c title_26 sec_7602 is the i r s ’s authority to examine books_and_records regarding internal reve- nue tax --not income_tax this is corroborated by the fact that the implementing regulation for sec_7602 is located in c f_r title parts and in accordance with c f_r f petitioners et al do not receive any income or receipts from a taxable source petitioners et al have never been legally assessed any_tax as required by u s c title_26 sec_6203 and c f_r regulation and corroborated in 295_us_247 petitioners et al determinations are based on supreme court decisions treasury orders u s c title_26 continued discussion richards management_trust and richards charitable_trust tive on date the court sua sponte issued the respec-- date show cause orders regarding the court’s continued codes and implementing or lack of implementing c f_r title_26 regulations and various other refer- ences and as such cannot be considered frivolous or a hodgepodge of unsupported assertions irrele- vant platitudes and legalistic gibberish everett d richards et al petitioners in the cases at docket nos and are not liable for any income_tax penalties and or interest pursuant to any u s c title_26 code sections petitioners et al have at all times rebutted and refuted respondents prima facie allegations thus the burden_of_proof is on the respondent treasury order dated date establishes the bureau of alcohol_tobacco_and_firearms and trans- fers u s c title_26 sec_61 through inclusive to u s c title and the bureau of alcohol_tobacco_and_firearms petitioners et al are not now and never have been involved in the manufacture distribu- tion or sale of alcohol tobacco or firearms or been involved in any other excise taxable activity this is corroborated by the code_of_federal_regulations table of authority and rules a review of the department of the treasury organization chart reveals that the internal_revenue_service is not administered by any of the organizations with enforce- ment authority this is corroborated by the fact that there are no title_26 implementing regulation under title_26 c f_r the established trusts bear no burden_of_proof as their records are not subject_to review boyd vs u s 116_us_618 silver thorne lumber co vs u s us -- - jurisdiction over the cases at docket nos and rule provides in pertinent part a petitioner deficiency or liability actions a case shall be brought by and in the name of the person against whom the commissioner determined the deficiency in the case of a notice_of_deficiency or by and with the full descriptive name of the fiduciary entitled to institute a case on behalf of such person see rule a a case timely brought shall not be dismissed on the ground that it is not properly brought on behalf of a party until a reason- able time has been allowed after objection for ratifi- cation by such party of the bringing of the case and such ratification shall have the same effect as if the case had been properly brought by such party c capacity the capacity of a fiduciary or other representative to litigate in the court shall be determined in accordance with the law of the juris-- diction from which such person’s authority is derived the record does not establish where richards management_trust and richards charitable_trust were organized the respec-- tive petitions in the cases at docket nos and listed an address for richards management_trust and richards charitable_trust in canton ohio ’ which is also the service address used by the court in those cases assuming arguendo that richards management_trust and richards charitable_trust were trusts organized under the laws of the state of ohio the admin- istration of each of which is subject_to the laws of that state the ohio address listed in the respective petitions in the cases at docket nos and is the same address listed by mr richards in the respective cases at docket nos and - under ohio law see rule c a trustee generally is the proper party authorized to act on behalf of a_trust 976_f2d_279 6th cir saxton v seiberling ohio st n e see ohio r civ p a in the cases at docket nos and richards management_trust and richards charitable_trust respectively have the burden of proving that this court has jurisdiction see 65_tc_346 27_tc_837 by establishing affirmatively all facts giving rise to our jurisdiction see 35_tc_177 15_bta_645 in order to meet that burden richards management_trust in the case at docket no and richards charitable_trust in the case at docket no must ohio r civ p a provides in pertinent part rule parties plaintiff and defendant capacity a real party in interest every action shall be prosecuted in the name of the real party in interest an executor administrator guardian bailee trustee of an express trust a party with whom or in whose name a contract has been made for the benefit of another or a party authorized by statute may sue in his name as such representative without joining with him the party for whose benefit the action is brought empha- sis added provide evidence establishing who has the authority to act on its behalf in each such proceeding see natl comm to secure justice in the rosenberg case v commissioner supra pincite 22_bta_686 on the instant record we find that richards management_trust in the case at docket no and richards charitable_trust in the case at docket no have failed to establish who has the authority to act on their behalf in those respective proceedings we further find on that record that neither of the cases at docket nos and was brought by and with the full descriptive name of the fiduciary entitled to institute each such case on behalf of richards management_trust or richards charitable_trust as the case may be as required by rule a on the record before us we conclude that we do not have jurisdiction over the cases at docket nos and accordingly we shall dismiss those cases for lack of jurisdiction ’ mr richards neither mr richards nor any authorized representative of mr richards appeared at the court’s cleveland trial session on ‘2because we shall dismiss the cases at docket nos and for lack of jurisdiction we shall deny respondent’s motion in the case at docket no and respondent’s motion in the case at docket no - - date at the call of these consolidated cases from the court’s trial calendar at the trial held by the court in the cases at docket nos and neither mr richards nor any authorized representative of mr richards appeared the written response by mr richards to respondent’s motion to dismiss for lack of prosecution and to impose sanctions under sec_6673 in the case at docket no does not contain any valid reason why that case should not be dismissed for lack of prosecution ’ that response contained contentions and argu- ments that the court found in the court’s date order to be frivolous and or groundless the joint brief filed by mr richards and richards management_trust and richards charitable_trust also contains statements contentions and arguments that the court finds to be frivolous and or groundless and do not set forth any valid reason why the cases at docket nos and should not be dismissed for lack of prosecution sec_7491 provides in pertinent part sec_7491 burden of proof’ c penalties --notwithstanding any other provi- sion of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty 3mr richards did not file a response to respondent’s motion to dismiss for lack of prosecution and to impose sanctions under sec_6673 in the case at docket no - - sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment_of_tax resulting from inter alia negligence or disregard of rules or regulations sec_6662 or a substantial_understatement_of_income_tax sec_6662 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the tax_return sec_6662 d a and is substantial in the case of an individual if it exceeds the greater of percent of the tax required to be shown in the return or dollar_figure sec_6662 a for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the code and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence has also been defined as a lack of due care or failure to do what a reasonable person would do under the circumstances 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause - - and in good_faith depends on the pertinent facts and circum-- stances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the tax- payer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reliance on the advice of a professional such as an accountant does not necessarily demonstrate reasonable_cause and good_faith unless under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id in the case of claimed reliance on the accountant who prepared the taxpayer’s tax_return the taxpayer must establish that correct information was provided to the accountant and that the item incorrectly omitted claimed or reported in the return was the result of the accoun- tant’s error 70_tc_158 on the record before us we find that respondent has satis-- fied the burden of production that respondent maintains respon- dent has with respect to the respective accuracy-related penal- ties under sec_6662 that respondent determined to impose on mr richards for the taxable years and based on our examination of the entire record before us we we are not deciding in the cases at docket nos and whether the commissioner of internal revenue has the burden of production in cases subject_to sec_7491 when a taxpayer fails to appear for trial --- - shall grant respondent’s motion in the case at docket no oo and respondent’s motion in the case at docket no in that we shall dismiss each of those cases for failure by peti- tioner in each such case to prosecute such case and we shall enter a decision in each of those cases sustaining the determina- tions that respondent made in the notice to which each such case pertains but in the reduced amounts which respondent concedes are appropriate in order to reflect the duplication of certain income determinations in the respective notices issued to mr rich- ards ’ in respondent’s motions in the cases at docket nos and respondent also asks the court to impose a penalty ‘as explained in respondent’s respective motions in the cases at docket nos and respondent attributed the income reported for the taxable_year by richards manage- ment trust percent to joy a richards deceased mr rich- ards and richards charitable_trust and respondent attributed the income reported for the taxable_year by richards manage- ment trust percent to mr richards and richards charitable_trust the amounts of such income attributed to richards chari- table trust for were reattributed for that year to mr richards and the amounts of such income attributed to richards charitable_trust for were reattributed to mr richards which resulted in a duplication of said amounts of income in the respective notices issued to mr richards with respect to the taxable_year and to mr richards with respect to the taxable_year as set forth in respondent’s respective motions in the cases at docket nos and and in the respec-- tive exhibits attached to those motions the revised deficiencies for mr richards for the taxable years and are dollar_figure and dollar_figure respectively consistently the revised accuracy- related penalties under sec_6662 imposed on mr richards for the taxable years and are dollar_figure and dollar_figure respectively - under sec_6673 on mr richards in each of those cases as grounds therefor respondent contends that mr richards instituted proceedings in the court primarily for delay advanced frivolous and groundless positions in such proceed- ings and unreasonably failed to pursue administrative remedies on the record before us we find that mr richards insti- tuted the proceedings in the cases at docket nos and primarily for delay we also find on that record that mr richards’ position in the cases at docket nos and is frivolous and or groundless on the record before us we shall impose a penalty in those cases on mr richards pursuant to sec_6673 in the amounts of dollar_figure and dollar_figure respectively to reflect the foregoing an appropriate order of dis-- missal for lack of jurisdiction and denying respondent’s motion will be entered in each of the cases at docket nos and and an appropriate order granting respondent’s motion and decision will be entered in each of the cases at docket nos and - - sustaining respondent’s determinations in reduced amounts and imposing a penalty under sec_6673 in each of those two cases
